Citation Nr: 0118677	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft and status post myocardial 
infarction, to include restoration of a 100 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the evaluation for 
coronary artery disease with hypertension, status post 
coronary artery bypass graft, to 30 percent, effective June 
1, 1996.  During the pendency of this appeal the RO awarded 
the veteran a 100 percent evaluation for the period November 
13, 1998, to February 28, 1999, based on incurrence of a 
myocardial infarction; the assigned 30 percent evaluation 
resumed March 1, 1999.

The Board notes that the veteran has, in the past, identified 
himself as being unemployed due to his service-connected 
coronary artery disease.  However, he has not formally 
applied for unemployability benefits pursuant to 38 C.F.R. 
§ 4.16 (2000) and he is currently reported to be working in 
his profession.  Thus, it does not appear the veteran is 
seeking unemployability benefits at this time.  However, if 
he is, he should so inform the RO; the RO should respond 
appropriately to any such clarification provided by the 
veteran.


FINDINGS OF FACT

1.  Material improvement in the veteran's service-connected 
cardiovascular disability, under the ordinary conditions of 
life, was shown by an August 1995 examination, and the RO 
followed proper procedures in reducing the veteran's rating 
from 100, effective June 1, 1996.

2.  For the period June 1, 1996, to January 11, 1998, 
coronary artery disease, with hypertension, status post 
coronary artery bypass graft, was not manifested by 
congestive heart failure, or by substantiated, repeated 
attacks of angina with preclusion of more than light manual 
labor

3.  Beginning January 12, 1998, coronary artery disease, with 
hypertension, status post coronary artery bypass graft and, 
as of November 13, 1998, status post myocardial infarction, 
is not manifested by congestive heart failure or 
substantiated, repeated attacks of angina with preclusion of 
more than light manual labor; nor does a workload of greater 
than three metabolic equivalents (METs) but not greater than 
five METs result in dyspnea, fatigue, angina, dizziness, or 
syncope; nor is there left ventricular dysfunction with an 
ejection fraction of less than 50 percent.


CONCLUSIONS OF LAW

1.  Reduction of the evaluation for the veteran's 
cardiovascular disability from 100 percent to 30 percent, 
effective June 1, 1996, was proper.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7017 
(1997); 38 C.F.R. §§ 3.105(e), 3.343(a) (2000).

2.  From June 1, 1996, the criteria for an evaluation in 
excess of 30 percent for coronary artery disease with 
hypertension, status post coronary artery bypass graft and 
status post myocardial infarction have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7017 (1997, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e).

Total disability ratings, when warranted by the severity of 
the condition, will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction will not be considered pending re-examination after 
a period of employment (three-to-six months).  38 C.F.R. § 
3.343(a).

A rating which has been in effect for five years or more may 
not be reduced on the basis of only one examination in cases 
where the disability is a result of a disease subject to 
temporary or episodic improvement.  38 C.F.R. § 3.344(a), (c) 
(2000).  In cases where a rating has been in effect for more 
than five years, though material improvement in the physical 
or mental condition is clearly reflected, the rating agency 
must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
conditions of ordinary life.  38 C.F.R. § 3.344(a), (c) 
(2000); see Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

38 C.F.R. § 4.104, Diagnostic Code 7005 pertains to 
arteriosclerotic heart disease/coronary artery disease.  
Prior to January 1998, Diagnostic Code 7005 provides for a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and, provides for a 100 percent evaluation 
after six months where there are chronic residual findings of 
congestive heart failure or angina on moderate exertion or if 
more than sedentary employment is precluded.  Following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, and 
where more than light manual labor is not feasible, a 60 
percent evaluation is assigned.  A 30 percent evaluation is 
assigned following a typical coronary occlusion or thrombosis 
or with a history of substantiated anginal attack, where 
ordinary manual labor is feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

38 C.F.R. § 4.104, Diagnostic Code 7006 pertains to 
myocardial infarction.  Prior to January 12, 1998, such was 
rated as arteriosclerotic heart disease pursuant to 
Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (1997).

38 C.F.R. § 4.104, Diagnostic Code 7017 pertains to coronary 
bypass surgery.  Prior to January 12, 1998, such was rated as 
100 percent disabling for one year following surgery and was 
thereafter rated as arteriosclerotic heart disease under 
Diagnostic Code 7005, with a minimum rating of 30 percent.  A 
Note provides that the 100 percent rating for one year 
following bypass surgery will commence after the initial 
grant of the one-month total rating assigned under 38 C.F.R. 
§ 4.30 following hospital discharge.  38 C.F.R. § 4.101, 
Diagnostic Code 7017 (1997).

VA revised the regulations pertaining to cardiovascular 
disabilities effective January 12, 1998.  See 62 Fed. Reg. 
65207-224 (December 11, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991),

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

As revised effective January 12, 1998, Note (2) to 38 C.F.R. 
§ 4.104 provides that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

Effective January 12, 1998, Diagnostic Code 7006 provides 
that during and for three months following myocardial 
infarction, documented by laboratory tests a 100 percent 
rating will be assigned.  Thereafter Diagnostic Code 7006 
provides for the following:

With chronic congestive heart failure, or; workload 
of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent, a 100 percent rating is warranted.  

With more than one episode of acute congestive 
heart failure in the past year, or; workload of 
greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is warranted.

Where a demonstrated workload of greater than five 
METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or 
X-ray, a 30 percent rating is warranted.

Where a workload of greater than seven METs but not 
greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where continuous 
medication is required, a 10 percent rating is 
warranted.

Diagnostic Code 7005 also provides for ratings from 10 to 100 
percent based on the above criteria.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 provides for a 100 percent evaluation 
for three months following hospital admission for surgery and 
thereafter provides for ratings from 10 to 100 percent based 
on the above criteria.

Factual Background

By rating decision dated in November 1970, the RO granted 
service connection for hypertension and assigned a 20 percent 
evaluation, effective May 8, 1970.  

In November 1993, the veteran was hospitalized with 
complaints of chest pain, shortness of breath and fatigue 
with exertion.  He underwent athroplasty during that time.  
In a rating decision dated in June 1994, the RO amended the 
veteran's award to reflect a grant of service connection for 
coronary artery disease to include hypertension.  At that 
time the RO assigned a 30 percent evaluation pursuant to 
Diagnostic Code 7005, effective November 2, 1993.  

The veteran was hospitalized at a private facility in 
February 1994, April 1994 and again in July 1994 for ischemic 
heart disease and recurrent unstable angina.  Records 
indicate the veteran experienced fatigue, discomfort and 
shortness of breath with exertion such as just running up the 
steps to his house.  The veteran also reported that the 
fatigue would last for several hours thereafter.  Surgery was 
performed in July 1994.  

By rating decision dated in December 1994, the RO assigned a 
100 percent evaluation effective from November 2, 1993, based 
on the veteran's history of unstable angina followed by 
bypass surgery performed in November 1993.  The RO advised 
the veteran that "[s]ince there is a possibility of 
improvement with the surgery and follow up treatment re-
examination is scheduled and the condition is not considered 
[permanent]."

In August 1995, the veteran reported for a VA examination.  
He complained of angina when walking two flights of stairs.  
He reported being able to easily walk three-to-four blocks 
without fatigue or shortness of breath.  His scars were well 
healed.  No acute cardiopulmonary process was shown by 
diagnostic testing.  The diagnosis was status post coronary 
artery bypass graft.

By rating decision dated in October 1995, the RO proposed to 
reduce the veteran's rating from 100 percent to 30 percent 
and advised him that he had 60 days to submit evidence 
showing such change in rating assignment was not warranted.  
The veteran did not provide additional evidence or argument 
within the 60-day period.  By rating decision dated in 
February 1996, the RO assigned a 30 percent rating, effective 
June 1, 1996.

The veteran disagreed with the 30 percent rating assignment, 
arguing that he was not capable of performing manual labor on 
a regular basis.  He reported occasional problems with angina 
requiring him to take nitroglycerin tablets.  He indicated he 
was presently unemployed and stated there was a stigma 
related to having cardiovascular disease.

The record contains VA outpatient records dated from January 
to March 1996.  In January 1996 the veteran reported that his 
last episode of chest pain had been in September and October 
of 1995, and that such had been relieved by nitroglycerin.  
In January 1996, a physician noted the veteran was 
essentially asymptomatic, with some chest pains.  In March 
1996 the veteran denied chest pain or pressure.  The 
impression was that the veteran had had vague symptoms that 
were much improved, and that an acute myocardial infarction 
was doubted.  Stress testing was negative for ischemia or 
infarction.

In a statement dated in July 1998, Dr. Wallingford noted that 
the veteran denied chest pain with activities of daily 
living, but reported he might experience chest pain with 
sufficient exertion.  The veteran reported sleeping on two 
pillows and indicated he might have shortness of breath.  He 
reported dizziness with exertion.  He denied heart attack or 
congestive heart failure.  X-rays were normal.  
Electrocardiogram showed a nonspecific T wave abnormality.  
Stress testing showed a maximum workload of 13 METs.  The 
reason for termination was fatigue.  There were no evidence 
of ischemia and no chest pain or discomfort.  The impressions 
were hypertension, coronary artery disease and angina, the 
latter stated to be minimal by history.

On November 13, 1998, the veteran was admitted for 
hospitalization for a non-Q wave myocardial infarction.  The 
reports indicate the veteran had been doing relatively well 
until November 13, at which time he had a prolonged episode 
of discomfort in his chest.  VA reports also indicate the 
veteran had not been seen at that facility since in or around 
November 1995.  After treatment he was discharged November 
17, 1998, with instructions to return to work with decreased 
activity for two weeks and then back to normal activity.

By rating decision dated in March 1999, the RO assigned a 100 
percent evaluation based on the veteran's myocardial 
infarction, effective from November 13, 1998, to February 28, 
1999; the 30 percent evaluation resumed March 1, 1999.

The veteran presented for VA examination in January 2000.  
The examiner noted the veteran's history, to include the 
results of stress testing conducting in March 1999.  The 
veteran complained of chest tightness lasting for some 
minutes duration and occurring weekly to every six weeks and 
going away with rest.  He denied associated shortness of 
breath.  He complained of fatigue with dizziness every other 
week.  He denied having had congestive heart failure or 
syncope.  He complained of occasional dyspnea on climbing 
stairs and walking up wind tunnels at work.  The examiner 
noted that since stress testing in March 1999, there had been 
no change in the severity and frequency of symptoms, 
including chest tightness, fatigue or shortness of breath.  
The examiner noted the veteran was able to achieve four-to-
five METs currently, and that at the time of stress testing 
completed in March 1999 the veteran had achieved 14 METs.  
The examiner categorized the veteran as New York Heart 
Classification Functional Class II, i.e., cardiac disease 
resulting in slight limitation of physical activity with 
heavy physical exertion causing fatigue and dyspnea, without 
change in the character, severity or frequency of his 
symptoms since testing in March 1999.  The examiner noted the 
veteran was able to vacuum, shop, take out the trash, etc., 
but was limited from pushing the lawn mower or gardening due 
to fatigue and dizziness.

Echocardiogram conducted in February 2000 showed an ejection 
fraction rate of 52 percent.  The study was stated to be 
technically suboptimal and of poor technical quality.  The 
cardiologist noted that it was difficult to estimate ejection 
fraction on that study.

In June 2000, the veteran presented for VA fee-basis 
examination.  The examiner noted the veteran's history of 
bypass surgery in 1993/1994, and that thereafter the veteran 
did well until November 1998.  The veteran reported continued 
angina, about once per week, usually with exertion.  The 
veteran denied symptoms of heart failure, orthopnea, 
peripheral edema, dizziness, syncope or claudication.  The 
examiner noted the veteran was working as an electrical 
engineer and was able to do all activities he desired, having 
only to limit his heavy physical exertion due to angina.  The 
examiner summarized that the veteran had stable angina, 
classified as Class I and only occurring at high levels of 
exertion, and that the veteran had no evidence of heart 
failure at that time.

A stress test conducted in July 2000 showed METs between five 
and seven; such was interpreted as indicative of seven METs 
achieved by medical personnel in November 2000.  

VCAA

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Although the record does not reflect that the RO has 
considered the veteran's claim in light of the VCAA, the 
record does show that the veteran has been informed of the 
rating criteria pertinent to the evaluation of heart disease 
and has submitted pertinent evidence in support of his claim.  
The RO has informed the veteran by its letters, the statement 
of the case, and supplemental statements of the case; of the 
evidence needed to substantiate his claim and has advised him 
of the evidence it has obtained or has been unable to obtain.  
The RO has also obtained examination evidence and opinions 
pertinent to the schedular criteria governing the evaluation 
of cardiovascular disabilities in effect both prior and 
subsequent to January 12, 1998.  The veteran has indicated 
the existence of no additional evidence pertinent to his 
claim.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  A 
remand for consideration of the VCAA by the RO would serve 
only to further delay resolution of the veteran's claim.  

Analysis

In this case the veteran's 100 percent schedular rating, 
assigned from November 2, 1993, to May 31, 1996, was not in 
effect for five years.  Accordingly, the provisions of 38 
C.F.R. § 3.344(a), (b) are not for application.  

The record reflects that the RO assigned the 100 percent 
evaluation based on evidence showing the veteran to 
experience unstable angina requiring hospitalization and 
subsequent surgery.  At the time of assignment the RO 
specifically advised the veteran such rating was not deemed 
permanent and would be instead re-evaluated based on routine 
re-examination.  Re-examination was then conducted in 
August 1995.  In contrast to records dated in 1993 and 1994, 
showing frequent episodes of angina resulting in shortness of 
breath and fatigue with activity, the August 1995 examination 
showed material improvement in the veteran's heart 
disability.  At that examination the veteran reported that 
angina occurred with activities such as walking two flights 
of stairs and that he was able to walk three or four blocks 
without shortness of breath or fatigue.  The examination was 
essentially negative.  It did not show chronic residual 
findings of congestive heart failure, angina on only moderate 
exertion or impairment which would preclude more than 
sedentary employment such as to warrant continued assignment 
of a 100 percent rating, nor did it show impairment which 
would make more than light manual labor not feasible so as to 
warrant a 60 percent evaluation.  Moreover, the evidence does 
not suggest that the improvement occurred under conditions 
which would preclude employment.  The record also reflects 
that the RO issued a rating decision proposing the reduction 
and then provided the veteran with the regulated 60-day 
period in which to provide argument and evidence showing that 
such reduction was not warranted.  He did not do so, and only 
thereafter did the RO effect the proposed reduction.  Thus, 
proper procedures were followed and the reduction from 100 
percent to 30 percent, effective in June 1996, was proper.  
38 C.F.R. § 3.343.

With respect to the veteran's continued disagreement with the 
30 percent rating assignment, the Board notes his claim was 
pending prior to the January 12, 1998, amendments to the 
cardiovascular criteria.  Thus, he is entitled to application 
of the more favorable of the old and new law, to include 
continued application of the regulations in effect prior to 
January 12, 1998, throughout the entire appeal period if they 
are more favorable.  However, for the period of time prior to 
January 12, 1998, only the old regulations govern.  See 
VAOPGCPREC 3-2000.

The regulations in effect prior to January 12, 1998, provide 
for assignment of a 60 percent evaluation where there is a 
history of substantiated anginal attacks and where more than 
light manual labor is not feasible.  The record reflects that 
the veteran has experienced angina and that he treats such 
with nitroglycerin and rest.  Despite such complaints, in 
January 1996, the veteran was noted to be essentially 
asymptomatic, and, in July 1998, Dr. Wallingford stated that 
the veteran's angina was mild in nature.  Neither medical 
report indicates functional impairment which would make more 
than light manual labor not feasible.

The Board continues to note that the report of examination 
conducted in January 2000 includes note of chest tightening 
occurring weekly every six weeks since the veteran's November 
1998 myocardial infarction.  However, the evidence also shows 
that following his myocardial infarction the veteran was 
returned to his full activities.  Also, the January 2000 
examiner concluded that only heavy physical exertion caused 
the veteran to be fatigued and to experience dyspnea, and 
that his cardiac disease resulted only in a slight limitation 
of physical activity.  That examiner indicated that the 
severity and frequency of the veteran's symptoms had not 
changed since testing in March 1999.  Similarly, the June 
2000 fee-basis examiner indicated the veteran was able to do 
all activities that he desired, that his angina was stable 
and occurred only at high levels of exertion, and that he 
thus only had to limit heavy physical exertion.  Such 
findings are consistent with assignment of no more than a 30 
percent under the criteria in effect prior to January 12, 
1998, in that the medical evidence establishes the veteran is 
able to perform ordinary manual labor.  The competent 
evidence does not show the veteran has experienced any 
congestive heart failure, or that more than light manual 
labor is precluded.

Under the revised regulations, effective January 12, 1998, a 
60 percent rating is not warranted because, first, the 
competent medical evidence shows no congestive heart failure.  
In addition, the record does not reflect that the veteran has 
demonstrated an ejection fraction rate of 30 to 50 percent.  
The record shows only an ejection fraction rate of 52 
percent.  The Board recognizes notes to the effect that from 
such testing it was difficult to determine the veteran's 
ejection fraction rate.  However, the remaining clinical 
evidence is consistent in showing disability manifested by 
criteria indicative of no more than a 30 percent rating.  In 
particular, multiple stress tests have revealed the veteran 
to achieve METs from 14 to 5, in excess of the METs 
limitation warranting assignment of a 60 percent evaluation.  

The Board notes that in VA Form 1-646, dated in May 2000, the 
veteran's representative cited comment by a VA examiner that 
the veteran was only able to achieve four-to-five METs in 
support of assignment of a 60 percent rating.  A review of 
the January 2000 examination report reflects that the 
examiner did, in fact, cite review of a "MET Sheet" 
indicative of the veteran achieving four-to-five METs in that 
he could carry trays and dishes and could carry 20 to 40 
pounds of weight.  However, that examiner, as indicated 
above, specifically cited the veteran's achievement of 14 
METs on prior testing, and, opined that there had been no 
change in the severity or frequency of symptoms since that 
time.  Moreover, as indicated, later testing showed METs 
achievement of five METs or more, not below.  The Board finds 
the totality of such evidence more probative than the 
citation of one test result indicative of a four-to-five MET 
achievement, particularly when considered in conjunction with 
the consistent characterization of the veteran's cardiac 
disability as limiting him from only heavy exertional 
activities, without signs of congestive heart failure, and 
without any competent evidence of an ejection fraction of 
less than 50 percent.

Accordingly, the veteran does not meet the schedular criteria 
for more than a 30 percent rating under either the 
regulations in effect prior to or from January 12, 1998.  The 
preponderance of the evidence is against this claim; thus, 
the benefit of the doubt is not for application.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); see Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


ORDER

An evaluation in excess of 30 percent for coronary artery 
disease with hypertension, status post coronary artery bypass 
graft and status post myocardial infarction, to include 
restoration of a 100 percent evaluation, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

